Exhibit 10.2

 

FOIA CONFIDENTIAL TREATMENT REQUESTED

 

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

UNCLASSIFIED

 

 

 

 

 

 

 

PAGE OF PAGES

 

 

 

 

Contract 10 CODE

 

 

1

│

14

 

 

 

 

 

 

 

 

 

 

 

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P00005

See Block 16C

 

 

 

 

 

 

 

 

6. ISSUED BY

CODE

HM0210

 

7. ADMINISTERED BY (If other than Item 6)

 

CODE

[[**REDACTED**]]

 

 

 

 

 

 

 

 

 

 

 

[[**REDACTED**]]

 

 

 

[[**REDACTED**]]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

 

9A. AMENDMENT OF SOLICITATION NO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIGITALGLOBE, INC.

 

 

 

 

 

 

 

 

 

 

Attn: DIGITALGLOBE, INC.

 

 

 

9B. DATED (SEE ITEM 11)

 

 

 

 

 

 

1601 DRY CREEK DRIVE SUITE 260

 

 

 

 

 

 

 

 

 

 

LONGMONT CO 805036493

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x

10A. MODIFICATION OF CONTRACT/ORDER NO.

 

 

 

 

 

 

 

 

 

HM021013CN002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10B. DATED (SEE ITEM 13)

 

 

 

 

 

 

 

 

 

 

07/30/2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CODE

 

FACILITY CODE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1CGQ7

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

 

 

 

 

 

 

0

The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offers                   D is extended.
                 D is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning                      copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment and is received prior to
the opening hour and date specified.

 

 

 

12. ACCOUNTING AND APPROPRIATION DATA (/I required)

 

 

See Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO.AS DESCRIBED IN ITEM 14.

 

 

 

 

 

 

 

 

 

 

 

CHECK ON:

 

o

A  THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 1OA.0

 

 

 

 

 

 

 

 

 

 

 

o

B.  THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

 

 

o

C.  THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

 

x

D.  OTHER (Specify type of modification and authority)

 

 

 

 

 

 

 

 

 

 

 

 

FAR 52.243-1 CHANGES – FIXED-PRICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E. IMPORTANT:

Contractor                       is not.

 

  is required to sign this document and return             1       copies to the
issuing office.

 

 

 

 

 

 

 

 

 

 

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

 

 

 

 

 

 

 

 

 

 

Tax ID Number:    31-1420852

 

 

 

 

 

 

 

 

 

DUNS Number:   789638418

 

 

 

 

 

 

 

 

 

The purpose of this modification is to revise the contract for the following
actions as a result of negotiated changes associated with the changes in the
[[**REDACTED**]] continued ...

 

 

 

 

 

 

 

 

 

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 1OA, as heretofore changed, remains unchanged and in full force
and effect.

 

 

 

 

 

 

 

 

 

 

 

15A. NAME AND TillE OF SIGNER (Type or print)

 

16A. NAME AND  Title OF Contracting OFFICER (Type or print)

 

 

 

 

 

[**REDACTED**]

 

 

 

 

 

 

 

 

15C. DATE SIGNED

2/4/2014

 

 

 

 

 

 

 

 

 

 

 

 

NSN 7540.01-152-1)070

 

 

STANDARD FORM 30 {REV. 10.83}

Previous edition unusable

 

 

Prescribed by GSA

 

 

 

FAR (46 CFR) 53.2*13

 

--------------------------------------------------------------------------------

 


 

FOIA CONFIDENTIAL TREATMENT REQUESTED

 

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

HM0210-13-C-N002-P00005

 

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

G.1

(U) AUTHORITY AND DESIGNATION OF A CONTRACTING OFFICER’S REPRESENTATIVE (COR)

31

G.2

(U) NGA: 5X52.232-9000, SUBMISSION OF INVOICE-FEDERAL PAYMENT CENTER (FPC)(MAR 2013)

32

G.3

(U) NGA: GOVERNMENT REPRESENTATIVE (SEP 2003)

32

G.4

(U) NGA: CONTRACT ADMINISTRATION (SEP 2003)(MOD)

32

G.5

(U) NGA: PAYMENT INSTRUCTIONS FOR MULTIPLE ACCOUNTING CLASSIFICATION CITATIONS
(SEP 2003)

33

G.6

(U) ACCOUNTING AND APPROPRIATION DATA

33

(U) SECTION H - Special Contract Requirements

35

H.1

(U) NGA: 5X52.209-9003 PROTECTION OF INFORMATION AND NONDISCLOSURE AGREEMENTS
(JULY 2006)

35

H.2

(U) NGA: 5X52.37-9000 CONTRACTOR EMPLOYEE DATA FOR ACCESS TO NGA FACILITIES OR
SENSITIVE SYSTEMS (OCT 2005)

36

H.3

(U) NGA: 5X45.592-9000 GOVERNMENT-FURNISHED LIMITED DISTRIBUTION MATERIALS (JUNE
2004)

37

H.4

(U) NGA: KEY PERSONNEL (SEP 2003) (MODIFIED)

38

H.5

(U) NGA: DISCLAIMER STATEMENT (SEP 2003)

39

H.6

(U) NGA: 5X52.227-9000 UNAUTHORIZED USE OF NGA NAME, SEAL, AND INITIALS (JUNE
2006)

39

H.7

(U) ORDERING PROCEDURES (CLIN Series 0x04)

39

H.8

(U) NGA: 5X252.204-7000-90 PUBLIC RELEASE OF INFORMATION (APR 2004)

40

H.9

(U) NON-PUBLICITY

40

H.10

(U) NGA: INSURANCE (SEP 2003)

41

H.11

(U) NGA: PERFORMANCE OF WORK ON GOVERNMENT PREMISES (SEP 2003)

41

H.12

(U) NGA: INTENTION TO USE CONSULTANTS (SEP 2003)

41

H.13

(U) NGA: 5X45.102-9000 GOVERNMENT FURNISHED ACCOUNTABLE PROPERTY (MAY 2003)

41

H.14

(U) NGA: 5X52.227-9001 ACTIVITIES THAT AFFECT U.S. PERSONS (DEC 2004)

43

H.15

(U) NGA: 5X52.207-9000 DOD BASE REALIGNMENT AND CLOSURE (APR 2008)

43

H.16

(U) NGA: 5X52.242-9001 OBSERVANCE OF LEGAL HOLIDAYS, DELAYED ARRIVAL OR EARLY
RELEASE OF FEDERAL EMPLOYEES (APRIL 2013)

43

H.17

(U) SECURITY REQUIREMENTS - CONTRACT CLASSIFICATION

44

H.18

(U) ORGANIZATIONAL CONFLICT OF INTEREST

44

H.19

(U) SENSITIVE REQUIREMENTS AND PRODUCT HANDLING

44

H.20

(U) WARRANTY

45

H.21

(U) EXPORT CONTROL AND ASSIGNMENT OF PERSONNEL

45

H.22

(U) EMERGENCIES, DISASTERS, AND HUMANITARIAN EFFORTS

45

H.23

(U) NextView IMAGERY END USER LICENSE AGREEMENT

46

H.24

(U) EXERCISE OF OPTIONS

46

H.25

(U) [[**REDACTED**]]

47

H.26

(U)[[**REDACTED**]]

47

H.27

(U) [[**REDACTED**]]

47

H.28

(U) [[**REDACTED**]]

47

H.29

(U) [[**REDACTED**]]

47

H.30

(U) [[**REDACTED**]]

47

H.31

(U)[[**REDACTED**]]

47

 

[[**REDACTED**]]

48

H.33

(U) GEOEYE-1 AND GEOEYE-2 SATELLITE GOVERNMENT FURNISHED EQUIPMENT AND NGA
SPONSORSHIP

49

H.34

(U) NGA: 5X52.242-9002 GOVERNMENT SHUTDOWN, FURLOUGH OF GOVERNMENT PERSONNEL AND
CLOSURE OF NGA FACILITIES (APRIL 2013)

50

(U) SECTION I - Contract Clauses

50

I.1

(U) FAR 52.204-2 SECURITY REQUIREMENTS. (AUG 1996)

50

I.2

(U) FAR 52.204-4 PRINTED OR COPIED DOUBLE-SIDED ON RECYCLED PAPER. (AUG 2000)

50

I.3

(U) FAR 52.204-7 CENTRAL CONTRACTOR REGISTRATION. (APR 2008)

50

I.4

(U) FAR 52.212-4 CONTRACT TERMS AND CONDITIONS - COMMERCIAL ITEMS. (MAR 2009)

50

I.5

(U) FAR 52.212-4 CONTRACT TERMS AND CONDITIONS - COMMERCIAL ITEMS. (MAR 2009) -

 

 

Contract Page 19 of 64

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

 

--------------------------------------------------------------------------------


 

FOIA CONFIDENTIAL TREATMENT REQUESTED

 

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

HM0210-13-C-N002-P00005

 

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

 

 

ALTERNATE I (OCT 2008) (Applicable to CLIN 0x05 and CLIN 0x06 series only)

50

I.6

(U) FAR 52.212-5 CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR
EXECUTIVE ORDERS—COMMERCIAL ITEMS. (APR 2010)

50

I.7

(U) FAR 52.215-21 REQUIREMENTS FOR COST OR PRICING DATA OR INFORMATION OTHER
THAN COST OR PRICING DATA - MODIFICATIONS. (OCT 1997)

54

I.8

(U) FAR 52.216-22 INDEFINITE QUANTITY. (OCT 1995) (Applicable to CLIN
Series 0x04 and 0x05)

54

I.9

(U) FAR 52.217-9 OPTION TO EXTEND THE TERM OF THE CONTRACT. (MAR 2000)

55

I.10

(U) FAR 52.227-1 AUTHORIZATION AND CONSENT. (DEC 2007) Alternative I (APR 1984)

55

I.11

(U) FAR 52.227-2 NOTICE AND ASSISTANCE REGARDING PATENT AND COPYRIGHT
INFRINGEMENT. (DEC 2007)

55

I.12

(U) FAR 52.232-11 EXTRAS. (APR 1984)

55

I.13

(U) FAR 52.243-1 CHANGES - FIXED-PRICE. (AUG 1987)

55

I.14

(U) FAR 52.243-7 NOTIFICATION OF CHANGES. (APR 1984)

55

I.15

(U) FAR 52.244-6 SUBCONTRACTS FOR COMMERCIAL ITEMS. (APR 2010)

57

I.16

(U) FAR 52.245-1 GOVERNMENT PROPERTY. (JUN 2007)

57

I.17

(U) FAR 52.245-9 USE AND CHARGES. (JUN 2007)

58

I.18

(U) FAR 52.252-2 CLAUSES INCORPORATED BY REFERENCE. (FEB 1998)

58

I.19

(U) FAR 52.253-1 COMPUTER GENERATED FORMS. (JAN 1991)

58

I.20

(U) DFARS 252.201-7000 CONTRACTING OFFICER’S REPRESENTATIVE. (DEC 1991)

58

I.21

(U) DFARS 252.203-7002 REQUIREMENT TO INFORM EMPLOYEES OF WHISTLEBLOWER RIGHTS.
(JAN 2009)

58

I.22

(U) DFARS 252.204-7000 DISCLOSURE OF INFORMATION. (DEC 1991)

58

I.23

(U) DFARS 252.204-7003 CONTROL OF GOVERNMENT PERSONNEL WORK PRODUCT. (APR 1992)

58

I.24

(U) DFARS 252.204-7004 ALTERNATE A, CENTRAL CONTRACTOR REGISTRATION. (SEP 2007)

58

I.25

(U) DFARS 252.204-7005 ORAL ATTESTATION OF SECURITY RESPONSIBILITIES. (NOV 2001)

59

I.26

(U) DFARS 252.204-7006 BILLING INSTRUCTIONS. (OCT 2005)

59

I.27

(U) DFARS 252.209-7004 SUBCONTRACTING WITH FIRMS THAT ARE OWNED OR CONTROLLED BY
THE GOVERNMENT OF A TERRORIST COUNTRY. (DEC 2006)

59

I.28

(U) DFARS 252.212-7001 CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT
STATUTES OR EXECUTIVE ORDERS APPLICABLE TO DEFENSE ACQUISITIONS OF COMMERCIAL
ITEMS (APR 2010)

59

I.29

(U) DFARS 252.227-7013 RIGHTS IN TECHNICAL DATA—NONCOMMERCIAL ITEMS. (NOV 1995)
(Applicable to CLIN Series 0x06) *

61

I.30

(U) DFARS 252.227-7014 RIGHTS IN NONCOMMERCIAL COMPUTER SOFTWARE AND
NONCOMMERCIAL COMPUTER SOFTWARE DOCUMENTATION. (JUN 1995) (Applicable to CLIN
Series 0x06) *

61

I.31

(U) DFARS 252.232-7007 LIMITATION OF GOVERNMENT’S OBLIGATION. (MAY 2006)

61

I.32

(U) DFARS 252.232-7010 LEVIES ON CONTRACT PAYMENTS. (DEC 2006)

62

I.33

(U) DFARS 252.243-7001 NOTICE OF CONTRACT MODIFICATIONS. (DEC 1991)

62

I.34

(U) SUBCONTRACTING REPORTING SYSTEM

62

I.35

(U) DFARS 252.217-7027 CONTRACT DEFINITIZATION (OCT 1998)

63

I.36

(U) FAR 52.216-24 LIMITATION OF GOVERNMENT LIABILITY (APR 1984)

63

(U) SECTION J - List of Documents Exhibits and Other Attachments

64

 

Contract Page 20 of 64

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

 

--------------------------------------------------------------------------------


 

FOIA CONFIDENTIAL TREATMENT REQUESTED

 

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

HM0210-13-C-N002-P00005

 

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

 

4. (U) Contractor acquired property is government property not government
furnished property, see definitions at FAR 45.101(a). Contractor acquired
property shall be controlled and reported in accordance with FAR 45.5 and any
additional FAR/DFARS property clause requirements.

 

5. (U) Property disposition shall be accomplished per FAR 46.6, any applicable
FAR/DFARS clause, or contracting officer instructions.

 

6. (U) A written contract modification is required to increase or decrease
government furnished property o n a contract. Distribution of the basic contract
and modification(s) is mandatory and shall to be made to the SIOMP.

 

H.14       (U) NGA: 5X52.227-9001 ACTIVITIES THAT AFFECT U.S. PERSONS (DEC 2004)

 

(U) This contract is sponsored by the National Geospatial-Intelligence Agency.
All work and services to be performed hereunder shall be in strict compliance
with procedures set forth in DoDI 5240.1-R.

 

H.15       (U) NGA: 5X52.207-9000 DOD BASE REALIGNMENT AND CLOSURE (APR 2008)

 

(U) While NGA continues to transform its processes and systems for the
geospatial intelligence (GEOINT) mission, the Agency will soon begin an even
more visible change: consolidating its Eastern facilities. In accordance with
the Department of Defense Base Realignment and Closure (BRAC) actions that
became law in November 2005, NGA will consolidate Eastern operations in the
Springfield, Virginia area on Fort Belvoir North Area by September 15, 2011. As
NGA moves to this New Campus East, it will close its primary sites in Bethesda,
Reston, and the Washington Navy Yard, in addition to relocating smaller NGA
functions.

 

H.16                     (U) NGA: 5X52.242-9001 OBSERVANCE OF LEGAL HOLIDAYS,
DELAYED ARRIVAL OR EARLY RELEASE OF FEDERAL EMPLOYEES (APRIL 2013)

 

(H.16 is only applicable to personnel on site at a Government facility.)

 

(a) (U) The National Geospatial-Intelligence Agency observes the following days
as Federal holidays

 

 

This Table is UNCLASSIFIED

 

 

New Year’s Day

January 1st

Martin Luther King’s Birthday

3rd Monday in January

Presidents Day

3rd Monday in February

Memorial Day

Last Monday in May

Independence Day

July 4th

Labor Day

1st Monday in September

Columbus Day

2nd Monday in October

Veterans Day

November 11th

Thanksgiving Day

4th Thursday in November

Christmas Day

December 25th

Inauguration Day (Washington DC Metropolitan Area only)

January 20th of each fourth year after 1965

Any other day designated by Federal law, Executive Order, or Presidential
Proclamation.

 

(U) (b) When any such holiday falls on a Saturday or Sunday, the following
Monday is observed.

 

(U) (c) Contractor personnel are not prohibited from performing work on a
holiday, unless the labor category is not authorized to work as negotiated in
the contract. The following list identifies the labor categories that are not
authorized to perform work on a holiday based on negotiated terms. Labor
categories included on this list are expected to complete their workday as
scheduled when NGA government employees are authorized early release prior to a
holiday (e.g. two hour early release) or other such benefit that applies to NGA
government employees only.

 

Contract Page 43 of 64

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

 

--------------------------------------------------------------------------------


 

FOIA CONFIDENTIAL TREATMENT REQUESTED

 

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

HM0210-13-C-N002-P00005

 

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

 

LABOR CATEGORY: All labor categories are authorized to perform work on a
holiday.

 

(U) (d) If the Contractor’s personnel work on a holiday, no form of holiday,
premium or differential compensation is an allowable cost under the Contract
unless another clause in the Contract explicitly authorizes work on holidays and
for the time period covered by the special compensation.

 

(U) (e) When Federal employees working in an NGA facility are authorized a
delayed arrival, released early or excused in bulk from work, the Contractor may
authorize its personnel whose normal workplace is in that facility: (1) to
continue working in the facility (unless prohibited by the NGA Facility Site
Manager); (2) to work at alternate work locations; or (3) to refrain from
performing services during that period of time; as long as any work performed
does not result in the incurrence of any form of holiday, premium or
differential compensation, or additional costs for alternate work locations to
be reimbursed by the Government as a direct or non-nominal indirect cost. Such
costs are not allowable under the Contract. Further, when services are not
performed (e.g., a contractor employee takes leave) the non-working hours are
not allowable as a direct charge under the Contract.

 

H.17       (U) SECURITY REQUIREMENTS - CONTRACT CLASSIFICATION

 

[[**REDACTED**]]

 

H.18       (U) ORGANIZATIONAL CONFLICT OF INTEREST

 

(a) (U) The term “organizational conflict of interest” means that because of
other activities or relationships with other persons, a person is unable to or
potentially unable to render impartial assistance or advice to the Government,
or the perso n’s objectivity in performing the contract work is or might be
otherwise impaired, or a person has an unfair competit ive advantage. The term
“person” includes a business organization.

 

(b) (U) If the Contractor is aware of any information bearing on any existing or
potential organizational conflict of interest, it shall provide a disclosure
statement which describes all relevant information concerning any past, present,
or planned interests bearing on whether it (including its chief executives and
directors, or any proposed consultant or subcontractor) m ay have an existing or
potential organizational conflict of interest.

 

(c) (U) Contractors should refer to FAR Subpart 9.5 for policies and procedures
for avoiding, neutralizing, or mitigating organizational conflicts of interest.

 

(d) (U) If the Contracting Officer determines that a conflict exists or may
occur, he shall advise the Contractor and take appropriate steps to avoid or
otherwise resolve the conflict through the inclusion of a special agreement
clause or other appropriate means. The terms of any special clause are subject
to negotiation.

 

H.19       (U) SENSITIVE REQUIREMENTS AND PRODUCT HANDLING

 

[[**REDACTED**]]

 

Contract Page 44 of 64

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

 

--------------------------------------------------------------------------------


 

FOIA CONFIDENTIAL TREATMENT REQUESTED

 

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

HM0210-13-C-N002-P00005

 

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

 

TABLE IS UNCLASSIFIED/FOUO

 

Milestone

 

Milestone Description/Event

 

Months After Award

[[**REDACTED**]]

 

[[**REDACTED**]]

 

[[**REDACTED**]]

 

[[**REDACTED**]]

 

Contract Page 48 of 64

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

 

--------------------------------------------------------------------------------


 

FOIA CONFIDENTIAL TREATMENT REQUESTED

 

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

HM0210-13-C-N002-P00005

 

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

[[**REDACTED**]]

 

H.33                     (U) GEOEYE-1 AND GEOEYE-2 SATELLITE GOVERNMENT
FURNISHED EQUIPMENT AND NGA SPONSORSHIP

 

[[**REDACTED**]]

 

Contract Page 50 of 64

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

 

--------------------------------------------------------------------------------


 

FOIA CONFIDENTIAL TREATMENT REQUESTED

 

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

HM0210-13-C-N002-P00005

 

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

H.34                     (U) NGA: 5X52.242-9002 GOVERNMENT SHUTDOWN, FURLOUGH OF
GOVERNMENT PERSONNEL AND CLOSURE OF NGA FACILITIES (APRIL 2013)

 

(H.34 is only applicable to personnel on site at a Government facility.)

 

(U) (a) An NGA facility may be closed down for all or a portion of a business
day(s) as a result of:

 

1) Failure of Congress to appropriate funds, resulting in a government shutdown
and furlough of government personnel;

 

2) Actual Continuity of Operations (COOP) or COOP training exercises;

 

3) Severe weather;

 

4) Unplanned events; or

 

5) Any other reason deemed appropriate by the D/NGA.

 

(U) (b) In specific reference to (a) 1, and notwithstanding any other provision
of the Contract, in the event the Federal government is shutdown or NGA
facilities are closed due to the failure of Congress to appropriate necessary
funds for the continued performance of services under the Contract, the
Contractor shall not perform services under the Contract unless notified by the
NGA Senior Procurement Executive (SPE) that performance of services is
authorized.

 

(U) (c) In specific reference to (a)2 through (a)5, the Contractor’s personnel
may be authorized by the cognizant Contracting Officer or Contracting Officer’s
Representative (COR) to work during a Government shutdown or closure as
described in this clause, as long as any work performed does not result in the
incurrence of any form of holiday, premium or differential compensation or
additional costs for alternate work locations to be reimbursed by the Government
as a direct or non -nominal indirect cost. Unless otherwise explicitly
authorized by another clause, such costs are not allowable under the Contract.
Further, when services are not performed (e.g., a contractor employee takes
leave) the non-working hours are not allowable as a direct charge under the
Contract.

 

Contract Page 49a of 64

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

 

--------------------------------------------------------------------------------


 

FOIA CONFIDENTIAL TREATMENT REQUESTED

 

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

HM0210-13-C-N002-P00005

 

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) SECTION J - List of Documents Exhibits and Other Attachments

 

J.1          (U) LIST OF DOCUMENTS, EXHIBITS, AND OTHER ATTACHMENTS

 

This Table is UNCLASSIFIED

 

Attachment

 

Description

 

Date

 

1

 

EnhancedView Imagery Acquisition Statement of Work (SOW)

 

January 22, 2014

 

2

 

DD Form 254, Contract Security Classification Specification, Revision 4

 

June 20, 2013

 

3

 

Government Furnished Property List

 

July 6, 2010

 

4

 

Small Business Subcontracting Plan

 

July 6, 2010

 

5

 

List of Data Delivered with Government Purpose Rights

 

July 6, 2010

 

6

 

List of Data with Limited Rights

 

July 6, 2010

 

7

 

Nondisclosure Agreement

 

 

 

 

Contract Page 64 of 64

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

 

--------------------------------------------------------------------------------